STATE OF VERMONT

                                 ENVIRONMENTAL COURT

               Appeal of Teitscheid              }
                                                 }
                                                 }    Docket No. 124-7-04 Vtec
                                                 }
                                                 }

                Decision and Order on Appellees' Motion for Summary Judgment

Appellant Ralph J. Teitscheid appealed from a decision of the Planning Commission of the Town
of Cornwall, granting a subdivision permit to Appellees Berringer. Appellant represents himself;
Appellees Hoyt and Nancy Berringer are represented by F. Rendol Barlow, Esq.; and the Town
is represented by James C. Foley, Jr., Esq.

Appellees' motion to dismiss was denied by entry order on November 29, 2004, as was
Appellant's motion for reconsideration of his motion for stay. In that entry order, the Court
mistakenly ruled that additional information, including the subdivision regulations, would be
necessary before the Court could rule on the motion for summary judgment. In fact, the
apparently-missing information had been provided with the motion for summary judgment, but
had been misplaced in the Court's files. In that order, the Court also gave the Town until
December 2, 2004, to file any memorandum if it wished to be heard on the question of whether a
subdivision permit is required. The Town's attorney has informed the Court that the Town does
not intend to file a memorandum, and the matter is ready for the Court's consideration.

The following facts are undisputed unless otherwise noted. In 2002 Appellees purchased
approximately 145 acres of land, of which approximately 117 acres lies to the north of Clark
Road and approximately 28 acres lies to the south of Clark Road. Clark Road is a town road,
providing public access to Vermont Route 30.

Appellant asserts that a small portion of the land purchased by Appellees lying to the north of
Clark Road instead belongs to him and, presumably, that it was or should have been excluded
from the sale to Appellees. We will refer to the land as "the land purchased by Appellees" (and
not as ' Appellees' land' ) to make clear that a small portion of that land is claimed by Appellant
as belonging to him and excluded from Appellees' land.

Clark Road has been in existence as a town road in its present location with respect to the land
purchased by Appellees since before the adoption of the Cornwall Subdivision Regulations. Its
use as a town road functionally separates that portion of the land purchased by Appellees lying to
the north of the road from that portion of the land purchased by Appellees lying to the south of
the road. Each portion meets all the minimum lot size and other dimensional requirements under
the applicable zoning regulations, but even if they did not, their functional separation in the
present case would allow them to be treated as separate existing parcels under the zoning and
subdivision regulations. See, Wilcox v. Village of Manchester Zoning Bd. of Adj., 159 Vt. 193,
198 (1992).

Because they are functionally separate parcels, no subdivision permit should have been required
for Appellees to sell the portion of the land purchased by them and lying to the north of Clark
Road, and to retain the portion of the land purchased by them and lying to the south of Clark
Road. The fact that the definition of 'ubdivision' refers to the division of a parcel of land " with or
without streets" into two or more lots does not change this result. Some subdivisions are laid out
with proposed private or public streets at the time of dividing up the lots for sale; the presence of
those streets does not insulate the proposal from being considered in its entirety a subdivision. As
discussed in Wilcox, the fact that a street is laid out " as lines on a plan" does not necessarily
answer the question; it is necessary to determine whether the roadway functionally prevents the
use of the two segments as a single parcel.

We emphasize that this decision does not decide the size or shape of or Appellant' s claim to
some portion of the land purchased by Appellees lying to the north of Clark Road. As explained
in the conferences and again in the November 29, 2004 entry order, if Appellant claims some of
that land, he may wish to consider filing that claim in Superior Court. If Appellees sell the land
lying to the north of Clark Road, it is possible that Appellant may continue to make that claim
against any purchasers of that land, but that will be for the Superior Court to decide. This court
does not have jurisdiction over boundary or private property disputes.

Based on the foregoing, it is hereby ORDERED and ADJUDGED that Appellees' Motion for
Summary Judgment is GRANTED. No subdivision permit was required for Appellees to sell
whatever land they own north of Clark Road as a single parcel. Appellant remains free to file any
claim he may have to any portion of that land in Superior Court. The Environmental Court
hearing scheduled for January 13, 2005, is hereby cancelled. This decision and order concludes
the above-captioned appeal.

Done at Barre, Vermont, this 2nd day of December, 2004.




___________________
Merideth Wright
Environmental Judge